DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 12, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syrenne (4,429,423).
	Syrenne discloses a device for automatic dispensing of a liquid comprising: a dispenser body 33; a container 24 comprising the liquid to be dispensed; a Venturi tube 45 having an inlet 50, an outlet 49 and a constriction portion 57 located between the inlet 50 and the outlet 49, and wherein the inlet 50 is fluidly connected to a fluid source 14; a dispensing line 44 connecting the container 25 to the constriction portion of the Venturi tube 45; wherein flowing of fluid from the fluid source through the Venturi tube 45 causes a volume of the liquid to be drawn into the Venturi tube 45 via the dispensing line and wherein the drawn liquid and the fluid are mixed and dispensed via the outlet; and wherein the fluid source comprises a toilet water tank 10 that provides water to a toilet bowl upon flushing activation and wherein the outlet 49 of the Venturi tube 45 is configured to dispense the drawn liquid into a water tank overfill tube 22 that empties into the toilet bowl after flushing.
	Regarding claim 2, the device further comprises a liquid release assembly removably connected to an opening of the container.
	Regarding claims 7, 19, the dispenser body 33 is removably attached to a container of the fluid source via one of mechanical connection, magnetic connection, adhesive connection, a hook or a hook and loop type of connection.
	Regarding claim 12, the container 25 is removably attached to the dispenser body 33.
	Regarding claim 14, the method of automatic dispensing of a liquid would be performed during the normal operation of Syrenne dispensing device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Syrenne (4,429,423) in Diaz et al. (11,104,870).
	Syrenne does not specifically disclose that the disinfecting compound comprises an odor shielding liquid that mixes with the water that collects in the toilet bowl after flushing and forms an odor shielding film on a top surface of the water that collects in the toilet bowl after flushing. Attention is directed to Diaz et al. which teach a deodorant compound 110 for creating a shielding film to reduce odor in a toilet bowl. Therefore, it would have been obvious to one of skill in the art to employ a deodorant compound as taught by Diaz et al. in Syrenne deodorant dispensing device for creating a shielding film in a toilet bowl to reduce odor.
Allowable Subject Matter
Claims 3-6 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dufau teaches a toilet disinfectant dispensing device comprising a Venturi tube 64 for dispensing the disinfectant into the overfill tube of a toilet water tank. Higgins et al. teach a toilet deodorizer device comprising a Venturi assembly 26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754